Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The traverse is noted. Claim 14 does not in any way depend upon claim 1; the process can be performed on any unactivated nanoporous spherical carbon made by any method. A search for claim 1 features will not ‘inevitably’ result in a search for the activation process, as evidenced by the classification schedule, in which activation is a separate process.	The product can be made by other methods. The search burden is extraordinarily serious. The requirement is maintained and made final. Claims 14-18 are withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claim 1 line 5, ‘well’ is subjective and thus unclear. See also claim 4.
B) Claim 1 step c is not grammatical. See also claim 4 steps c and e.
C) In claims 1, 3 and 4, the wavy ‘approximate’ symbols should be dashes.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Harada 8226851.
Harada teaches, especially in col. 3, 7 and 18, making spherical carbon from resorcinol, formaldehyde and ammonia solution. This does not teach the exact amounts, however the ratio of R to F is 0.678 as compared to the claimed 0.655, which is an obvious variation to provide the proper composition of product and degree of cross-linking, noting the batch size desired. The carbonization is described as a single step, however this is obvious to make the desired material without thermal shock which might alter the structure. The size overlaps claim 3, rendering it obvious.

Claims 1-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Constantino et al. 10195583.
Constantino teaches, especially in the figures and columns 22-24, 29, 35 and 44, making porous spherical carbon and activating in CO2. The claimed heating regimens are not taught, however col. 35 renders them obvious to control the process to make the desired product efficiently. Column 36 teaches the activation temperature profile options. The amounts of the reagents are not taught, but the general ratio is taught and is thus obvious, noting the batch size desired. A sphere is taught, and is expected to occur based upon the fact that the same materials are reacted under essentially the same conditions. .

Claims 1-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Constantino taken with Harada.
Constantino teaches only a general ratio of the ingredients, however Harada teaches a specific mix close to the ratio used in the claims. Using the recipe of Harada in the process of Constantino is obvious to create the desired carbon material.




/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736